Reynolds, J.
Appeal from a decision of the Unemployment Insurance Appeal Board holding claimant to be an employee and thus making the employer-appellant liable for unemployment contributions for her benefit. Whether claimant was an employee or an independent contractor, as appellant urges, is a factual issue, and thus the board’s decision must be upheld if it is supported by substantial evidence (e.g., Matter of Chauffeurs Unlimited [Catherwood], 24 A D 2d 1044). The instant record contains more than ample evidence of direction and control by the alleged employer to support the board’s decision. Decision affirmed, with costs to respondent filing brief. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.